DETAILED ACTION

The following is a non-final office action is response to communications received on 10/25/2022.  Claims 1-20 are currently pending and addressed below.  Claims 2 & 4-6 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species of Figures 6 & 7 in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the ground(s) that the species of Figures 6 & 7 was not included in the restriction requirement.  This is found persuasive as the examiner agrees that Figure 6 & 7 were mistakenly not included.  However, the remainder of the restriction requirement is still deemed proper and is therefore made FINAL.
Claims 2 & 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,314,726.  The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim a medical stent comprising: coating a tubular support structure including a plurality of struts defining a plurality of cells disposed between the plurality of struts with a polymeric coating such that some of the plurality of cells are closed by the polymeric coating and some of the plurality of cells remain open to fluid flow or tissue ingrowth therethrough; wherein coating results in all of the plurality of struts in the tubular support structure being at least partially covered by the polymeric coating; and wherein coating results in the polymeric coating extending laterally beyond the struts and partially into each of the plurality of open cells.
As the structural limitations and orientations of the stent components are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Allowable Subject Matter
Claims 1-20 would be allowable if a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  As set forth in the parent action Ryan (US 2011/0319980) discloses the invention substantially as claimed.  However, Ryan does not teach wherein coating results in the polymeric coating extending laterally beyond the struts and partially into each of the plurality of open cells.  Further, Jantzen et al. (US 2010/0161033) teaches coating a tubular support structure including a plurality of struts defining a plurality of cells disposed between the plurality of struts with a polymeric coating such that some of the plurality of cells are closed by the polymeric coating and some of the plurality of cells remain open to fluid flow or tissue ingrowth therethrough (Fig 3b); and wherein coating results in the polymeric coating extending laterally beyond the struts and partially into each of the plurality of open cells (Fig 3b).  However, Jantzen does not teach wherein coating results in all of the plurality of struts in the tubular support structure being at least partially covered by the polymeric coating.  
Therefore, the prior art either individually or in combination, does not teach or render obvious all the limitations of claim 1.
Regarding Claim 14, Neary (US 8,128,982), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Neary teaches a method of manufacturing a medical stent, the method comprising: disposing a mandrel (Col 9: lines 52-62) within a lumen of a tubular support structure (230), the tubular support structure including a plurality of struts defining a plurality of cells disposed between the plurality of struts (Fig 1), the mandrel including an enlarged diameter portion (Fig 5) juxtaposed with an inner diameter of the tubular support structure; spraying a polymeric material onto the tubular support structure, wherein the sprayed polymeric material spans across cells of the tubular support structure overlaying the enlarged diameter portion of the mandrel (Col 9: lines 18-62).
However, the prior art either individually or in combination, does not teach or render obvious wherein the mandrel comprises a reduced diameter portion spaced away from the inner diameter of the tubular support structure and wherein the sprayed polymeric material passes through cells of the tubular support structure overlaying the reduced diameter portion of the mandrel. Therefore, the prior art either individually or in combination, does not teach or render obvious all the limitations of claim 14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774